         Case 1:20-cv-01469-DLF Document 135 Filed 12/22/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 BLACK LIVES MATTER D.C., et al.,
                        Plaintiffs,
                v.                                          Case No. 1:20-cv-01469-DLF



 DONALD J. TRUMP, et al.,
                        Defendants.

 DEFENDANT MARK ADAMCHIK’S CONSENT MOTION TO FILE AN OVERSIZE
  REPLY IN SUPPORT OF HIS MOTION TO DISMISS INDIVIDUAL CAPACITY
                             CLAIMS

       Major Mark Adamchik, in his individual capacity, respectfully moves for leave to file an

oversize reply of up to 40 pages in further support of his motion to dismiss, ECF No. 97.

Undersigned counsel have conferred with plaintiffs’ counsel, and they consent to this motion.

       There is good cause for the filing of an oversize reply brief based on the need to respond

to a large volume of briefing on complex legal issues related to the dismissal motion. Plaintiffs

have filed a 45-page brief opposing Major Adamchik’s dismissal motion, and five amici have

filed a collective 108 pages of briefing arguing that plaintiffs’ claims against the defendants,

including Major Adamchik, should proceed. See ECF No. 98 at 16-38, 40-53, 57-59, 73-85; ECF

No. 116 at 1-25; ECF No. 115 at 1-20; ECF No. 114 at 1-25; ECF No. 120 at 1-21, ECF No.

131- at 1-18. Given the substantial briefing on complex issues, 40 pages is a reasonable and

appropriate length for a reply brief to address the myriad arguments raised in opposition to Major

Adamchik’s dismissal motion. Plaintiffs consent to the filing of a brief of this length, and the

filing of an oversize brief will not affect the briefing schedule on Major Adamchik’s motion. The

Court previously granted requests to file reply briefs of comparable size for the Attorney General

and the D.C. defendants.
         Case 1:20-cv-01469-DLF Document 135 Filed 12/22/20 Page 2 of 2




       For these reasons, the motion for leave to file a reply of up to 40 pages should be granted.

A proposed order is attached to this motion.

Dated: December 22, 2020
                                               Respectfully submitted,


                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General
                                               Civil Division

                                               C. SALVATORE D’ALESSIO, JR.
                                               Acting Director, Torts Branch


                                               /s/ John B. F. Martin
                                               JOHN B. F. MARTIN
                                               NY Bar No. 4682928, under LCvR 83.2
                                               Trial Attorney, Constitutional Torts Staff
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               Ben Franklin Station, P.O. Box 7146
                                               Washington, D.C. 20044
                                               T: (202) 616-4492; F: (202) 616-4314
                                               John.B.Martin@usdoj.gov

                                               /s/ David G. Cutler
                                               DAVID G. CUTLER
                                               IL Bar No. 4682928, under LCvR 83.2
                                               Trial Attorney, Constitutional Torts Staff
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               Ben Franklin Station, P.O. Box 7146
                                               Washington, D.C. 20044
                                               T: (202) 616-0674; F: (202) 616-4314
                                               David.G.Cutler@usdoj.gov

                                               Counsel for Major Adamchik in His Individual
                                               Capacity




                                                  2
          Case 1:20-cv-01469-DLF Document 135-1 Filed 12/22/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 BLACK LIVES MATTER D.C., et al.,
                       Plaintiffs,
                v.                                       Civil Action No. 20cv1469-DLF



 DONALD J. TRUMP, et al.,
                       Defendants.

  [PROPOSED] ORDER GRANTING DEFENDANT LEAVE TO FILE AN OVERSIZE
                             REPLY

       Having considered Defendant Mark Adamchik’s Consent Motion to File an Oversize Reply

in Support of His Motion to Dismiss Individual Capacity Claims and the entire record herein, and

there being no opposition to the motion, it is hereby ORDERED that Defendant Mark Adamchik

is granted permission to file a reply of up to 40 pages in further support of his motion to dismiss

the individual capacity claims against him.

       It is so ORDERED.



 Dated:
                                                  The Honorable Dabney L. Friedrich
                                                  United States District Judge
        Case 1:20-cv-01469-DLF Document 135-1 Filed 12/22/20 Page 2 of 3




Attorneys to be notified of the Order’s entry:


Kaitlin Banner (D.C. Bar No. 1000436)
Tristin Brown (D.C. Bar No. 1671642)
Dennis Corkery (D.C. Bar No. 1016991)
Hannah Lieberman (D.C. Bar No. 336776)
Jonathan Smith (D.C. Bar No. 396578)
WASHINGTON LAWYERS’
COMMITTEE FOR CIVIL RIGHTS AND URBAN AFFAIRS
700 14th Street, NW, Suite 400
Washington, D.C. 20005
Phone: (202) 319-1000
Fax: (202) 319-1010
kaitlin_banner@washlaw.org
tristin_brown@washlaw.org
dennis_corkery@washlaw.org
hannah_lieberman@washlaw.org
jonathan_smith@washlaw.org

Scott Michelman (D.C. Bar No. 1006945)
Arthur B. Spitzer (D.C. Bar No. 235960)
Michael Perloff (D.C. Bar No. 1601047)
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF THE DISTRICT OF
COLUMBIA
915 15th Street NW
Second Floor
Washington, D.C. 20005
(202) 457-0800
smichelman@acludc.org
aspitzer@acludc.org
mperloff@acludc.org

Jon Greenbaum (D.C. Bar No. 489887)
Arthur Ago (D.C. Bar No. 463681)
David Brody (D.C. Bar No. 1021476)
Arusha Gordon (D.C. Bar No. 1035129)
Noah Baron (D.C. Bar No. 1048319)
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW
1500 K Street N.W., Suite 900
Washington, D.C. 20005
(202) 662-8600
jgreenbaum@lawyerscommittee.org
aago@lawyerscommittee.org
dspence@lawyerscommittee.org
dbrody@lawyerscommittee.org
       Case 1:20-cv-01469-DLF Document 135-1 Filed 12/22/20 Page 3 of 3




agordon@lawyerscommittee.org
nbaron@lawyerscommittee.org


John A. Freedman (D.C. Bar No. 453075)
David E. Kouba (D.C. Bar No. 483145)
Thomas D. McSorley (D.C. Bar No. 1001890)
Sonia Tabriz (D.C. Bar No. 1025020)
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Avenue, N.W.
Washington, D.C. 20004
(202) 942-5000
John.Freedman@arnoldporter.com
David.Kouba@arnoldporter.com
Tom.McSorley@arnoldporter.com
Sonia.Tabriz@arnoldporter.com


Christopher C. Hair
Assistant U.S. Attorney
District of Columbia
555 4th St. NW
Washington, D.C. 20530
Tel: (202) 252-2541
Christopher.Hair@usdoj.gov

John B. F. Martin
Trial Attorney, Constitutional Torts Staff
Torts Branch, Civil Division
(Admitted to Practice as Government Counsel in this Court under Local Rule 83.2(e))
U.S. Department of Justice
Ben Franklin Station, P.O. Box 7146
Washington, D.C. 20044
T: (202) 616-4492; F: (202) 616-4314
John.B.Martin@usdoj.gov


David G. Cutler
Trial Attorney, Constitutional Torts Staff
Torts Branch, Civil Division
(Admitted to Practice as Government Counsel in this Court under Local Rule 83.2(e))
U.S. Department of Justice
Ben Franklin Station, P.O. Box 7146
Washington, D.C. 20044
T: (202) 616-0674; F: (202) 616-4314
David.G.Cutler@usdoj.gov
